 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       WEYERHAEUSER COMPANY,                                   Case No. 2:19-CV-1277-RSL
10
                             Plaintiff,                        ORDER GRANTING
11
                        v.                                     EMERGENCY MOTION FOR
12                                                             RELIEF FROM DEADLINE
       HISCOX DEDICATED CORPORATION
13     MEMBERS LIMITED as representative
14     member of Syndicate 33 at Lloyd’s, et al.,
15                           Defendants.
16
            This matter comes before the Court on plaintiff’s “Emergency Motion for Relief from
17
     Deadline.” Dkt. #31. Having reviewed the record in this matter, the Court GRANTS plaintiff’s
18
     motion. The Court hereby ORDERS that all deadlines are stayed, including the deadline
19
     imposed by the Preliminary Injunction, see Dkt. #25, pending the resolution of the matter of the
20
     English Injunction, see Dkt. #29. The Court will not decide any pending motions without giving
21
     plaintiff the opportunity to respond.
22
            DATED this 13th day of September, 2019.
23
24
25
26
                                                     A
                                                     Robert S. Lasnik
27                                                   United States District Judge

28
     ORDER GRANTING PLAINTIFF’S EMERGENCY
     MOTION FOR RELIEF FROM DEADLINE - 1
